DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-6 and 8-14 in the reply filed on 3 November 2021 is acknowledged.  The traversal is on the ground(s) that: (1) the Office has not provided any reasons or examples to support a conclusion that the species are patentably distinct; and (2) there is no evidence to show that the claimed product can be made by the materially different process as cited in the previous Office action, and that a search of all the claims (from Groups I and II) would not cause a serious search burden.  This is not found persuasive for at least the following reasons.  Regarding argument (1), the examiner provided a reason to support the conclusion that the species are patentably distinct.  In short, the examiner noted that the scopes of claims 6 and 7 do not overlap, and the species do not appear to be obvious variants of each other.  Regarding argument (2), the examiner provided an example showing how the product as claimed can be made by another and materially different process.  Please see item #2 on page 2 from the previous Office action.  Moreover, the previous Office action has established there would be a serious search burden if restriction were not required as evidenced by the reasons provided therein.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H05-131582 A (hereinafter “Kimihiro”), with a machine translation being used as the English language equivalent translation.Regarding claims 1 and 9-13 	Kimihiro teaches a laminated product having a series of reinforcing prepreg sheets (prepreg sheet comprising a plurality of prepreg tapes which is manufactured by providing the plurality of prepreg tapes) arranged lengthwise (being juxtaposed to each other) (abstract and Figure 1).  Kimihiro teaches the prepreg sheets include a fiber reinforced resin matrix material (containing a reinforcing fiber bundle and a matrix resin composition) (page 2, 1st paragraph and 7th paragraph). 	Kimihiro illustrates the plurality of prepregs 2-a are provided such that adjacent 2-a overlap each other at respective lateral edge portions of adjacent prepreg tapes (Figure 2). 	Kimihiro teaches the plurality of prepregs 2-a are provided on a release paper 1-a, 4-a (covering material) (abstract; and Figures 1 and 4), which corresponds to the covering material attached prepreg sheet from claim 9. 	Kimihiro also teaches the fibers in the prepreg sheets are impregnated with the resin matrix (page 2, 2nd paragraph and page 3, 1st paragraph). 	Kimihiro teaches the plurality of prepreg sheets are used to obtain a preform which is a laminate including the plurality of prepreg sheets (Figure 4 and abstract). 	Kimihiro teaches the prepreg sheets are molded to form a fiber-reinforced composite material molded body (article) (abstract, page 2, 1st paragraph, page 3, 1st paragraph), which corresponds to a preforming step where the laminate includes the plurality of prepregs formed into a shape that is close to a shape of the fiber-reinforced composite material molded body.  Kimihiro teaches the resin matrix composition includes a thermosetting resin composition (page 2, 7th paragraph).  Kimihiro teaches the molding of the prepreg includes a heating and pressing treatment being autoclave molded using a mold, where the body is cured (page 3, 1st paragraph and 3rd paragraph), which corresponds to the claimed molding step present in claim 12, and the fiber-reinforced composite material molded article in claim 13.Regarding claim 2 	In addition, Kimihiro teaches the reinforced fiber in the prepreg sheet tape is oriented in a longitudinal direction (page 2, 6th paragraph), which corresponds to a test Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose a test piece having a square planar shape having a length of 15 cm and a width of 15 cm being cut out from the prepreg sheet, and in a case where a side edge portion including the side is lifted so that the side of the test piece is made horizontal, the test piece maintains, for not less than 30 seconds, a shape that the test piece had before lifting, the claimed function/property is deemed to be inherent to the structure in the prior art since the Kimihiro reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. Regarding claim 6 	In addition, Kimihiro illustrates the sides (upper and lower sides relative to the orientation in the figure) of adjacent prepreg sheets 2-a are flush (Figures 1 and 4), which corresponds to adjacent prepreg tapes being identical in width.Regarding claims 8 and 14 	In addition, Kimihiro teaches the prepreg sheet is molded into a tubular body (page 2, 1st paragraph).
Claims 8 and 14 recite the intended use for the claimed prepreg sheet/molded article, i.e. the prepreg sheet (from claim 8) or the fiber-reinforced composite material article (from claim 14) is used for an automobile member.  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner's position that the structure of the prepreg sheet of Kimihiro is capable of performing the intended use.  Moreover, the limitations presented in each of claim 8 or claim 14 do not appear to imply any additional structure to the claimed prepreg sheet or claimed fiber-reinforced composite material article.  Therefore, the structure of the prepreg sheet from claim 1 (the claim from which claim 8 depends) and the structure of the fiber-reinforced composite material article from claim 13 (the claim from which claim 14 depends) are each additionally considered to read on the structure of the prepreg sheet from the limitations found in claim 8 and the structure of the fiber-reinforced composite material article from the limitations found in claim 14, respectfully.
Claims 1, 2, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Number 5,198,281 (hereinafter “Muzzy”).Regarding claims 1 and 10-13 	Muzzy teaches a non-woven towpreg fabric (prepreg sheet) comprising a plurality of flexible, multiply towpregs (prepreg tapes) 133 that are juxtaposed to each 132 substantially wetout by a matrix forming material made of a polymer (matrix resin composition) 131, the plurality of towpregs (prepreg tapes) 133 being provided such that adjacent towpregs (prepreg tapes) 133 of the plurality of towpregs (prepreg tapes) 133 overlap each other at respective lateral edge portions of the adjacent towpregs (prepreg tapes) (abstract, Figure 8A, column 9, lines 30-32, and column 10, lines 25-31). 	In addition, Muzzy teaches the towpregs includes fibers impregnated by a resin matrix material (column 11, lines 65-68), which corresponds to the method recited in claim 10. 	In addition, Muzzy teaches the non-woven, flexible, multiply towpreg can be used for downstream processing into preforms and composite structures (column 4, lines 19-33), which corresponds to the method recited in claim 11, and the fiber-reinforced composite material article recited in claim 13.  Muzzy also teaches the towpregs are used in resin transfer molding and a formed composite part is cured (column 9, lines 58-65, and column 19, line 65 through column 20, line 10), which corresponds to the fiber-reinforced composite material molded article recited in claim 13. 	In addition, Muzzy teaches the matrix forming material is a thermosetting resin composition (column 9, lines 30 and 31).  Muzzy teaches an object of their invention is to provide a non-woven flexible towpreg fabric well-suited for conversion into sheet of bulk molding compound feedstock used for fabricating a variety of preforms and composite structures (column 5, lines 50-56), which corresponds to the method of making a fiber-reinforced composite material molded article recited in claim 12.  Muzzy also teaches the method includes a preforming step (column 19, line 65 through column Regarding claim 2 	Regarding the lifting function of the prepreg sheet, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose a test piece that (i) has a side that is substantially parallel to an orientation direction of a prepreg tape of the plurality of prepreg tapes and (ii) has a square planar shape having a length of 15 cm and a width of 15 cm being cut out from the prepreg sheet, and in a case where a side edge portion including the side is lifted so that the side of the test piece is made horizontal, the test piece maintains, for not less than 30 seconds, a shape that the test piece had before lifting, the claimed function/property is deemed to be inherent to the structure in the prior art since the Muzzy reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claims 8 and 14 	In addition, Muzzy teaches the resulting fabric can be wound to create 2- and 3-dimensional structures having complex contours (column 13, lines 38-46).
Claims 8 and 14 recite the intended use for the claimed prepreg sheet/molded article, i.e. the prepreg sheet (from claim 8) or the fiber-reinforced composite material article (from claim 14) is used for an automobile member.  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner's position that the structure of the prepreg sheet of Muzzy is capable of performing the intended use.  Moreover, the limitations presented in each of claim 8 or claim 14 do not appear to imply any additional structure to the claimed prepreg sheet or claimed fiber-reinforced composite material article.  Therefore, the structure of the prepreg sheet from claim 1 (the claim from which claim 8 depends) and the structure of the fiber-reinforced composite material article from claim 13 (the claim from which claim 14 depends) are each additionally considered to read on the structure of the prepreg sheet from the limitations found in claim 8 and the structure of the fiber-reinforced composite material article from the limitations found in claim 14, respectfully.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimihiro as applied to claim 1 above.Regarding claims 3-5 	The limitations for claim 1 have been set forth above.  In addition, Kimihiro illustrates a slight overlap between adjacent prepreg tapes 2-a (Figure 2).  However, Kimihiro fails to disclose whether or not the Figures are drawn to scale, so a degree of overlap with respect to a percentage of the width of the prepreg tapes or an absolute length of such an overlap cannot be ascertained.  See MPEP § 2125(II). 	Kimihiro does not explicitly teach the adjacent prepreg tapes overlap each other .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783